t c summary opinion united_states tax_court dale martin sana petitioner v commissioner of internal revenue respondent docket no 29246-13s filed date dale martin sana pro_se robert m romashko for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in illinois the sole issue for decision is whether petitioner may exclude from gross_income dollar_figure of retirement pay that he received from the defense finance and accounting service dfas in to the extent not discussed herein other issues are computational and flow from our decision in this case background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i petitioner’s military service and disability retirement petitioner attended lewis university where he received a bachelor’s degree in aviation maintenance and management in in the fall of petitioner continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar enlisted in the u s navy and he was commissioned as an officer in date after receiving primary flight training in corpus christi texas he was transferred to pensacola florida for helicopter flight training in date petitioner suffered a serious injury to his left knee in a waterskiing accident over the years that followed he had numerous surgeries to repair damaged bone nerves and ligaments and received extensive physical therapy and rehabilitation treatment effective date the navy discharged petitioner from active_duty placed him on its temporary disability retirement list and assigned him a disability rating petitioner worked as a construction laborer while he was on the navy’s temporary disability retirement list in date the navy’s physical examination board determined that petitioner’s disabling condition made him unfit for further duty that he wa sec_30 disabled and that he would be permanently retired in accordance with the provisions of u s c sec thereafter petitioner received monthly retirement pay equal to his base pay multiplied by his disability rating of see id sec_1401 petitioner testified that he continued to have knee pain after retiring from the navy and that he eventually elected to have knee replacement surgery in petitioner acknowledged at trial that he has never submitted to a medical examination at a department of veterans affairs va facility nor received a disability rating from the va the record does not include any medical records or other documents related to the knee replacement surgery that petitioner referred to or his physical condition in ii tax reporting dfas reported on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc that petitioner received taxable retirement pay of dollar_figure in petitioner timely filed a federal_income_tax return for although he reported that he received wages of dollar_figure from grubb ellis management services in he did not include his military retirement pay as an item_of_gross_income iii the parties’ positions respondent issued to petitioner a notice_of_deficiency for determining that his military retirement pay must be included as an item_of_gross_income respondent asserts that petitioner’s military retirement pay is not excludable from the record reflects that petitioner’s filing_status for the year in issue was married filing separate gross_income under sec_104 because he failed to show the amount if any that he would be entitled to receive as disability compensation from the va petitioner filed a petition for redetermination with the court asserting that his military retirement pay is excludable from gross_income under sec_104 because he is certain that his knee injury would entitle him to an award of va disability benefits within the meaning of sec_104 he further asserts that excluding his retirement pay from gross_income is consistent with instructions contained in internal_revenue_service irs publication taxable and nontaxable income discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer normally bears the burden of proving those determinations are erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof should be shifted to respondent under sec_7491 and there is no support in the record for doing so it follows that petitioner bears the burden_of_proof in this case it is worth noting that petitioner does not dispute that he received retirement pay of dollar_figure from dfas sec_61 provides that gross_income means all income from whatever source derived pensions and retirement allowances constitute gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs military retirement pay is pension income within the meaning of sec_61 127_tc_200 ndollar_figure aff’d 521_f3d_1289 10th cir it is well established that statutory exclusions from income are narrowly construed 515_us_323 taxpayers seeking an exclusion from income must demonstrate that they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure i limited exclusion of military retirement pay from gross_income sec_104 provides the general_rule that amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country are not included in gross_income sec_104 and d however limits the exclusion prescribed in subsection a as relevant here to an individual who on application therefor although there is no dispute that petitioner injured his knee in a waterskiing accident respondent does not assert that petitioner’s injury did not result from active_service in the armed_forces would be entitled to receive disability compensation from the veterans’ administration sec_104 further provides that if an individual is described in subsection b the amount excludable from gross_income under subsection a for any period shall not be less than the maximum amount which such individual on application therefor would be entitled to receive as disability compensation from the veterans’ administration the restrictions imposed in sec_104 are better understood in the light of the legislative_history underlying the tax reform act of pub_l_no sec_505 sec_90 stat pincite at that time congress recognized that the with limited exceptions benefits administered by the va have long been exempt from taxation see u s c sec_3101 the predecessor to u s c sec_5301 128_tc_132 n in 123_tc_245 aff’d 436_f3d_344 2d cir we stated in relevant part a lthough sec_104 is not a model of clarity its legislative_history suggests that it was intended to apply with respect to retired military personnel who do not receive the veterans’ administration benefits to which they are otherwise entitled in certain circum- stances sec_104 provides such persons with a tax_benefit at least as great as the tax exemption that would have been available for the forgone veterans’ administration benefits exclusion_from_gross_income prescribed in sec_104 invited taxpayer abuse which it described in relevant part as follows criticism of the exclusion of armed_forces disability pensions from income focuses on a number of cases involving the disability retirement of military personnel in many cases armed_forces personnel have been classified as disabled for military service shortly before they would have become eligible for retirement principally to obtain the benefits of the special tax exclusion on the disability portion of their retirement pay in most of these cases the individuals having retired from the military earn income from other employment while receiving tax-free ‘disability’ payments from the military the committee questions the equity of allowing retired military personnel to exclude the payments which they receive as tax-exempt disability_income when they are able to earn substantial amounts of income from civilian work despite disabilities such as high blood pressure arthritis etc the committee amendment eliminates the exclusion of disability payments from income for those covered under sec_104 that is members of the armed_forces of any country noaa the public health service and the foreign service this change applies only prospectively to persons who join these government services after date specific exceptions continue the exclusion in certain cases for future disability payments for injuries and sickness resulting from active_service in the armed_forces_of_the_united_states at all times veterans’ administration disability payments will continue to be excluded from gross_income in addition even if a future serviceman who retires does not receive his disability benefits from the veterans’ administration he will still be allowed to exclude from his gross_income an amount equal to the benefits he could receive from the veterans’ administration otherwise future members of the armed_forces will be allowed to exclude military disability retirement payments from their gross_income only if the payments are directly related to combat injuries s rept no pincite 1976_3_cb_49 see kiourtsis v commissioner tcmemo_1996_534 ii disability ratings for members of the armed_forces a statutory provisions--title at all times relevant to this case u s c ch established the standards and processes by which the armed_forces including the navy determine whether a service member may be retired or separated from service because of a medical disability a service member with a disability who otherwise would be entitled to retire permanently under the provisions of u s c sec_1201 but whose disability is not determined to be permanent and stable is eligible to be placed in temporary disability retirement status see id sec_1202 a service member in temporary disability retirement status must submit to periodic physical examinations and a determination whether a particular disability is permanent and stable must be made within five years see id sec a and b the u s navy is a military service and a branch of the armed_forces_of_the_united_states see u s c sec_101 a service member with a permanent and stable physical disability who is found to be unfit for further duty is eligible to receive retirement pay if the member has at least years_of_service or his disability is rated at least under the va standard schedule of rating disabilities vasrd see id sec_1201 disability retirement pay is computed as the higher of the service member’s base pay multiplied by for each year of military service or the service member’s base pay multiplied by his disability rating in this case see id sec_1401 b statutory provisions--title the united_states will compensate a veteran of the armed_forces for a disability resulting from personal injury suffered or disease contracted in the line of duty and in active_service if the veteran was discharged or released under conditions other than dishonorable and if the disability is not the result of the veteran’s own willful misconduct or abuse of alcohol or drugs see u s c secs in this regard the va is authorized to adopt a schedule of ratings of reductions in earning capacity from specific injuries based as far as practicable upon the average impairments of earning capacity resulting from such injuries in civil occupations see id sec providing in pertinent part that the the vasrd is set forth pincite c f_r pt vasrd shall be constructed so as to provide only grades of disability eg and so on upon which payments of compensation shall be based by way of example the varsd provides the following disability ratings in respect of an individual who has had knee replacement surgery knee replacement prosthesis prosthetic replacement of knee joint for year following implantation of prosthesis with chronic residuals consisting of severe painful motion or weakness in the affected extremity with intermediate degrees of residual weakness pain or limitation of motion rate by analogy to diagnostic codes or minimum rating see c f_r sec_4 71a monthly compensation amounts for each of the va’s grades of disability are fixed by statute see u s c secs compensation amounts increase if the disabled service member has a spouse and or dependents see dept of veterans affairs veterans benefits administration compensation rate table date http www benefits va gov compensation resources_ comp0109 asp iii whether petitioner is entitled to va disability benefits when the navy determined that petitioner was permanently disabled and unfit for further duty he did not have the years_of_service needed to qualify for a disability retirement the navy concluded however that he was entitled to a disability retirement and the payments that go with that status because his vasrd disability rating equaled see u s c sec_1201 as discussed above sec_104 limits the exclusion_from_gross_income for disability payments to individuals who upon application would be entitled to receive disability compensation from the va sec_104 provides that the amount excluded under subsection a will not be less than the maximum amount which the individual would be entitled to receive as disability compensation from the va the instructions in irs publication that petitioner cited in his petition merely track the statute although the navy and the va apply the same rating standards--the vasrd-- the navy and the va approach the question of disability ratings from different perspectives whereas the navy focuses on whether a service member is able to perform his or her miliary duties at a given time the va rates disabilities by weighing the impact of an injury or illness on a veteran’s earning capacity in a civil occupation over his or her lifetime 92_fedclaims_776 a rating disparity between the two systems is not unusual because of the differing standards that must be applied aff’d 417_fedappx_979 fed cir see 90_fedclaims_210 both the department of veterans affairs and the military service branches rely on the vasrd however they do so in different ways see also 60_tc_133 ndollar_figure ‘ t he basis for va action is different from the basis upon which a retiring board determines whether or not an officer is entitled to retirement for physical disability ’ quoting furlong v united_states ct_cl as the example from the vasrd above shows an individual who has undergone knee replacement surgery would be subject_to a disability rating ranging from a high of in the year following the surgery to a rating as low a sec_30 depending on his recovery and symptoms notably petitioner’s monthly retirement benefit of approximately dollar_figure in was considerably more than the monthly va benefit for a veteran with a disability prescribed in u s c secs and although we appreciate the seriousness of petitioner’s injury we lack any objective evidence to determine whether the va would have awarded him disability compensation in petitioner acknowledged at trial that he has never submitted to a physical examination at a va facility nor been awarded a disability rating by the va aside from his own testimony that he is certain that he is entitled to va disability benefits petitioner did not offer any objective evidence showing that he had knee replacement surgery in or his physical condition in that would permit the court to conclude that he would be entitled to receive disability compensation from the va and if so the amount of that compensation consequently we are unable to conclude that any amount of his disability retirement pay is excludable from gross_income under sec_104 to reflect the foregoing decision will be entered for respondent
